(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                    J. D. B. v. NORTH CAROLINA

 CERTIORARI TO THE SUPREME COURT OF NORTH CAROLINA

    No. 09–11121.       Argued March 23, 2011—Decided June 16, 2011
Police stopped and questioned petitioner J. D. B., a 13-year-old, sev
  enth-grade student, upon seeing him near the site of two home break
  ins. Five days later, after a digital camera matching one of the stolen
  items was found at J. D. B.’s school and seen in his possession, Inves
  tigator DiCostanzo went to the school. A uniformed police officer on
  detail to the school took J. D. B. from his classroom to a closed-door
  conference room, where police and school administrators questioned
  him for at least 30 minutes. Before beginning, they did not give him
  Miranda warnings or the opportunity to call his grandmother, his le
  gal guardian, nor tell him he was free to leave the room. He first de
  nied his involvement, but later confessed after officials urged him to
  tell the truth and told him about the prospect of juvenile detention.
  DiCostanzo only then told him that he could refuse to answer ques
  tions and was free to leave. Asked whether he understood, J. D. B.
  nodded and provided further detail, including the location of the sto
  len items. He also wrote a statement, at DiCostanzo’s request. When
  the school day ended, he was permitted to leave to catch the bus
  home. Two juvenile petitions were filed against J. D. B., charging
  him with breaking and entering and with larceny. His public de
  fender moved to suppress his statements and the evidence derived
  therefrom, arguing that J. D. B. had been interrogated in a custodial
  setting without being afforded Miranda warnings and that his
  statements were involuntary. The trial court denied the motion.
  J. D. B. entered a transcript of admission to the charges, but renewed
  his objection to the denial of his motion to suppress. The court adju
  dicated him delinquent, and the North Carolina Court of Appeals and
  State Supreme Court affirmed. The latter court declined to find
  J. D. B.’s age relevant to the determination whether he was in police
  custody.
2                   J. D. B. v. NORTH CAROLINA

                               Syllabus

Held: A child’s age properly informs Miranda’s custody analysis. Pp. 5–
 18.
    (a) Custodial police interrogation entails “inherently compelling
 pressures,” Miranda v. Arizona, 384 U. S. 436, 467, that “can induce
 a frighteningly high percentage of people to confess to crimes they
 never committed,” Corley v. United States, 556 U. S. ___, ___. Recent
 studies suggest that risk is all the more acute when the subject of
 custodial interrogation is a juvenile. Whether a suspect is “in cus
 tody” for Miranda purposes is an objective determination involving
 two discrete inquires: “first, what were the circumstances surround
 ing the interrogation; and second, given those circumstances, would a
 reasonable person have felt he or she was at liberty to terminate the
 interrogation and leave.” Thompson v. Keohane, 516 U. S. 99, 112
 (footnote omitted). The police and courts must “examine all of the
 circumstances surrounding the interrogation,” Stansbury v. Califor
 nia, 511 U. S. 318, 322, including those that “would have affected
 how a reasonable person” in the suspect’s position “would perceive
 his or her freedom to leave,” id., at 325. However, the test involves
 no consideration of the particular suspect’s “actual mindset.” Yar
 borough v. Alvarado, 541 U. S. 652, 667. By limiting analysis to ob
 jective circumstances, the test avoids burdening police with the task
 of anticipating each suspect’s idiosyncrasies and divining how those
 particular traits affect that suspect’s subjective state of mind. Berke
 mer v. McCarty, 468 U. S. 420, 430–431. Pp. 5–8.
    (b) In some circumstances, a child’s age “would have affected how a
 reasonable person” in the suspect’s position “would perceive his or
 her freedom to leave.” Stansbury, 511 U. S., at 325. Courts can ac
 count for that reality without doing any damage to the objective na
 ture of the custody analysis. A child’s age is far “more than a chrono
 logical fact.” Eddings v. Oklahoma, 455 U. S. 104, 115. It is a fact
 that “generates commonsense conclusions about behavior and percep
 tion,” Alvarado, 541 U. S., at 674, that apply broadly to children as a
 class. Children “generally are less mature and responsible than
 adults,” Eddings, 455 U. S., at 115; they “often lack the experience,
 perspective, and judgment to recognize and avoid choices that could
 be detrimental to them,” Bellotti v. Baird, 443 U. S. 622, 635; and
 they “are more vulnerable or susceptible to . . . outside pressures”
 than adults, Roper v. Simmons, 543 U. S. 551, 569. In the specific
 context of police interrogation, events that “would leave a man cold
 and unimpressed can overawe and overwhelm a” teen. Haley v. Ohio,
 332 U. S. 596, 599. The law has historically reflected the same as
 sumption that children characteristically lack the capacity to exercise
 mature judgment and possess only an incomplete ability to under
 stand the world around them. Legal disqualifications on children as
                     Cite as: 564 U. S. ____ (2011)                      3

                                Syllabus

  a class—e.g., limitations on their ability to marry without parental
  consent—exhibit the settled understanding that the differentiating
  characteristics of youth are universal.
     Given a history “replete with laws and judicial recognition” that
  children cannot be viewed simply as miniature adults, Eddings, 455
  U. S., at 115–116, there is no justification for taking a different
  course here. So long as the child’s age was known to the officer at the
  time of the interview, or would have been objectively apparent to a
  reasonable officer, including age as part of the custody analysis re
  quires officers neither to consider circumstances “unknowable” to
  them, Berkemer, 468 U. S., at 430, nor to“ ‘ “anticipat[e] the frailties
  or idiosyncrasies” of the particular suspect being questioned.” ’ ” Al
  varado, 541 U. S., at 662. Precisely because childhood yields objec
  tive conclusions, considering age in the custody analysis does not in
  volve a determination of how youth affects a particular child’s
  subjective state of mind. In fact, were the court precluded from tak
  ing J. D. B.’s youth into account, it would be forced to evaluate the
  circumstances here through the eyes of a reasonable adult, when
  some objective circumstances surrounding an interrogation at school
  are specific to children. These conclusions are not undermined by the
  Court’s observation in Alvarado that accounting for a juvenile’s age
  in the Miranda custody analysis “could be viewed as creating a sub
  jective inquiry,” 541 U. S., at 668. The Court said nothing about
  whether such a view would be correct under the law or whether it
  simply merited deference under the Antiterrorism and Effective
  Death Penalty Act of 1996, 110 Stat. 1214. So long as the child’s age
  was known to the officer, or would have been objectively apparent to
  a reasonable officer, including age in the custody analysis is consis
  tent with the Miranda test’s objective nature. This does not mean
  that a child’s age will be a determinative, or even a significant, factor
  in every case, but it is a reality that courts cannot ignore. Pp. 8–14.
     (c) Additional arguments that the State and its amici offer for ex
  cluding age from the custody inquiry are unpersuasive. Pp. 14–18.
     (d) On remand, the state courts are to address the question
  whether J. D. B. was in custody when he was interrogated, taking ac
  count of all of the relevant circumstances of the interrogation, includ
  ing J. D. B.’s age at the time. P. 18.
363 N. C. 664, 686 S. E. 2d 135, reversed and remanded.

  SOTOMAYOR, J., delivered the opinion of the Court, in which KENNEDY,
GINSBURG, BREYER, and KAGAN, JJ., joined. ALITO, J., filed a dissenting
opinion, in which ROBERTS, C. J., and SCALIA and THOMAS, JJ., joined.
                       Cite as: 564 U. S. ____ (2011)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                 No. 09–11121
                                  _________________


      J. D. B., PETITIONER v. NORTH CAROLINA
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                   NORTH CAROLINA

                                [June 16, 2011] 


  JUSTICE SOTOMAYOR delivered the opinion of the Court.
  This case presents the question whether the age of a
child subjected to police questioning is relevant to the
custody analysis of Miranda v. Arizona, 384 U. S. 436
(1966). It is beyond dispute that children will often feel
bound to submit to police questioning when an adult in the
same circumstances would feel free to leave. Seeing no
reason for police officers or courts to blind themselves to
that commonsense reality, we hold that a child’s age prop
erly informs the Miranda custody analysis.
                            I

                            A

  Petitioner J. D. B. was a 13-year-old, seventh-grade
student attending class at Smith Middle School in Chapel
Hill, North Carolina when he was removed from his class
room by a uniformed police officer, escorted to a closed
door conference room, and questioned by police for at least
half an hour.
  This was the second time that police questioned J. D. B.
in the span of a week. Five days earlier, two home break
ins occurred, and various items were stolen. Police
stopped and questioned J. D. B. after he was seen behind a
2                    J. D. B. v. NORTH CAROLINA

                          Opinion of the Court

residence in the neighborhood where the crimes occurred.
That same day, police also spoke to J. D. B.’s grand
mother—his legal guardian—as well as his aunt.
   Police later learned that a digital camera matching the
description of one of the stolen items had been found at
J. D. B.’s middle school and seen in J. D. B.’s possession.
Investigator DiCostanzo, the juvenile investigator with
the local police force who had been assigned to the case,
went to the school to question J. D. B. Upon arrival,
DiCostanzo informed the uniformed police officer on detail
to the school (a so-called school resource officer), the assis
tant principal, and an administrative intern that he was
there to question J. D. B. about the break-ins. Although
DiCostanzo asked the school administrators to verify
J. D. B.’s date of birth, address, and parent contact in
formation from school records, neither the police offi
cers nor the school administrators contacted J. D. B.’s
grandmother.
   The uniformed officer interrupted J. D. B.’s afternoon
social studies class, removed J. D. B. from the classroom,
and escorted him to a school conference room.1 There,
J. D. B. was met by DiCostanzo, the assistant principal,
and the administrative intern. The door to the conference
room was closed. With the two police officers and the two
administrators present, J. D. B. was questioned for the
next 30 to 45 minutes. Prior to the commencement of
questioning, J. D. B. was given neither Miranda warnings
nor the opportunity to speak to his grandmother. Nor was
he informed that he was free to leave the room.
   Questioning began with small talk—discussion of sports
and J. D. B.’s family life. DiCostanzo asked, and J. D. B.
——————
  1 Although the State suggests that the “record is unclear as to who

brought J. D. B. to the conference room, and the trial court made no
factual findings on this specific point,” Brief for Respondent 3, n. 1, the
State agreed at the certiorari stage that “the SRO [school resource
officer] escorted petitioner” to the room, Brief in Opposition 3.
                     Cite as: 564 U. S. ____ (2011)                    3

                          Opinion of the Court

agreed, to discuss the events of the prior weekend. Deny
ing any wrongdoing, J. D. B. explained that he had been in
the neighborhood where the crimes occurred because he
was seeking work mowing lawns. DiCostanzo pressed
J. D. B. for additional detail about his efforts to obtain
work; asked J. D. B. to explain a prior incident, when one
of the victims returned home to find J. D. B. behind her
house; and confronted J. D. B. with the stolen camera.
The assistant principal urged J. D. B. to “do the right
thing,” warning J. D. B. that “the truth always comes out
in the end.” App. 99a, 112a.
   Eventually, J. D. B. asked whether he would “still be in
trouble” if he returned the “stuff.” Ibid. In response,
DiCostanzo explained that return of the stolen items
would be helpful, but “this thing is going to court” regard
less. Id., at 112a; ibid. (“[W]hat’s done is done[;] now you
need to help yourself by making it right”); see also id., at
99a. DiCostanzo then warned that he may need to seek a
secure custody order if he believed that J. D. B. would
continue to break into other homes. When J. D. B. asked
what a secure custody order was, DiCostanzo explained
that “it’s where you get sent to juvenile detention before
court.” Id., at 112a.
   After learning of the prospect of juvenile detention,
J. D. B. confessed that he and a friend were responsible for
the break-ins. DiCostanzo only then informed J. D. B.
that he could refuse to answer the investigator’s questions
and that he was free to leave.2 Asked whether he under
——————
  2 The North Carolina Supreme Court noted that the trial court’s fac
tual findings were “uncontested and therefore . . . binding” on it. In re
J. D. B., 363 N. C. 664, 668, 686 S. E. 2d 135, 137 (2009). The court
described the sequence of events set forth in the text. See id., at 670–
671, 686 S. E. 2d, at 139. (“Immediately following J. D. B.’s initial
confession, Investigator DiCostanzo informed J. D. B. that he did not
have to speak with him and that he was free to leave” (internal quota
tion marks and alterations omitted)). Though less than perfectly
4                    J. D. B. v. NORTH CAROLINA

                           Opinion of the Court

stood, J. D. B. nodded and provided further detail, includ
ing information about the location of the stolen items.
Eventually J. D. B. wrote a statement, at DiCostanzo’s
request. When the bell rang indicating the end of the
schoolday, J. D. B. was allowed to leave to catch the bus
home.
                                B
   Two juvenile petitions were filed against J. D. B., each
alleging one count of breaking and entering and one count
of larceny. J. D. B.’s public defender moved to suppress
his statements and the evidence derived therefrom, argu
ing that suppression was necessary because J. D. B. had
been “interrogated by police in a custodial setting without
being afforded Miranda warning[s],” App. 89a, and be
cause his statements were involuntary under the totality
of the circumstances test, id., at 142a; see Schneckloth v.
Bustamonte, 412 U. S. 218, 226 (1973) (due process pre
cludes admission of a confession where “a defendant’s will
was overborne” by the circumstances of the interrogation).
After a suppression hearing at which DiCostanzo and
J. D. B. testified, the trial court denied the motion, decid
ing that J. D. B. was not in custody at the time of the
schoolhouse interrogation and that his statements were
voluntary. As a result, J. D. B. entered a transcript of
admission to all four counts, renewing his objection to the
denial of his motion to suppress, and the court adjudicated
J. D. B. delinquent. 

—————— 

explicit, the trial court’s order indicates a finding that J. D. B. initially

confessed prior to DiCostanzo’s warnings. See App. 99a.
  Nonetheless, both parties’ submissions to this Court suggest that
the warnings came after DiCostanzo raised the possibility of a secure
custody order but before J. D. B. confessed for the first time. See Brief
for Petitioner 5; Brief for Respondent 5. Because we remand for a
determination whether J. D. B. was in custody under the proper analy
sis, the state courts remain free to revisit whether the trial court made
a conclusive finding of fact in this respect.
                    Cite as: 564 U. S. ____ (2011)                   5

                         Opinion of the Court

  A divided panel of the North Carolina Court of Appeals
affirmed. In re J. D. B., 196 N. C. App. 234, 674 S. E. 2d
795 (2009). The North Carolina Supreme Court held, over
two dissents, that J. D. B. was not in custody when he
confessed, “declin[ing] to extend the test for custody to
include consideration of the age . . . of an individual sub
jected to questioning by police.” In re J. D. B., 363 N. C.
664, 672, 686 S. E. 2d 135, 140 (2009).3
  We granted certiorari to determine whether the
Miranda custody analysis includes consideration of a
juvenile suspect’s age. 562 U. S. ___ (2010).
                              II 

                              A

   Any police interview of an individual suspected of a
crime has “coercive aspects to it.” Oregon v. Mathiason,
429 U. S. 492, 495 (1977) (per curiam). Only those inter
rogations that occur while a suspect is in police custody,
however, “heighte[n] the risk” that statements obtained
are not the product of the suspect’s free choice. Dickerson
v. United States, 530 U. S. 428, 435 (2000).
   By its very nature, custodial police interrogation entails
“inherently compelling pressures.” Miranda, 384 U. S., at
467. Even for an adult, the physical and psychological
isolation of custodial interrogation can “undermine the
individual’s will to resist and . . . compel him to speak
where he would not otherwise do so freely.” Ibid. Indeed,
the pressure of custodial interrogation is so immense that
it “can induce a frighteningly high percentage of people to
confess to crimes they never committed.” Corley v. United
States, 556 U. S. __, __ (2009) (slip op., at 16) (citing Drizin
——————
  3 J. D. B.’s challenge in the North Carolina Supreme Court focused on

the lower courts’ conclusion that he was not in custody for purposes of
Miranda v. Arizona, 384 U. S. 436 (1966). The North Carolina Su
preme Court did not address the trial court’s holding that the state
ments were voluntary, and that question is not before us.
6                   J. D. B. v. NORTH CAROLINA

                          Opinion of the Court

& Leo, The Problem of False Confessions in the Post-DNA
World, 82 N. C. L. Rev. 891, 906–907 (2004)); see also
Miranda, 384 U. S., at 455, n. 23. That risk is all the
more troubling—and recent studies suggest, all the more
acute—when the subject of custodial interrogation is a
juvenile. See Brief for Center on Wrongful Convictions of
Youth et al. as Amici Curiae 21–22 (collecting empirical
studies that “illustrate the heightened risk of false confes
sions from youth”).
   Recognizing that the inherently coercive nature of cus
todial interrogation “blurs the line between voluntary and
involuntary statements,” Dickerson, 530 U. S., at 435,
this Court in Miranda adopted a set of prophylactic mea
sures designed to safeguard the constitutional guarantee
against self-incrimination. Prior to questioning, a suspect
“must be warned that he has a right to remain silent, that
any statement he does make may be used as evidence
against him, and that he has a right to the presence of an
attorney, either retained or appointed.” 384 U. S., at 444;
see also Florida v. Powell, 559 U. S. ___, ___ (2010) (slip
op., at 8) (“The four warnings Miranda requires are in
variable, but this Court has not dictated the words in
which the essential information must be conveyed”). And,
if a suspect makes a statement during custodial interroga
tion, the burden is on the Government to show, as a “pre
requisit[e]” to the statement’s admissibility as evidence in
the Government’s case in chief, that the defendant “volun
tarily, knowingly and intelligently” waived his rights.4
Miranda, 384 U. S., at 444, 475–476; Dickerson, 530 U. S.,
at 443–444.
——————
  4 Amici on behalf of J. D. B. question whether children of all ages can

comprehend Miranda warnings and suggest that additional procedural
safeguards may be necessary to protect their Miranda rights. Brief for
Juvenile Law Center et al. as Amici Curiae 13–14, n. 7. Whatever the
merit of that contention, it has no relevance here, where no Miranda
warnings were administered at all.
                 Cite as: 564 U. S. ____ (2011)           7

                     Opinion of the Court

  Because these measures protect the individual against
the coercive nature of custodial interrogation, they are
required “ ‘only where there has been such a restriction on
a person’s freedom as to render him “in custody.” ’ ” Stans
bury v. California, 511 U. S. 318, 322 (1994) (per curiam)
(quoting Oregon v. Mathiason, 429 U. S. 492, 495 (1977)
(per curiam)).     As we have repeatedly emphasized,
whether a suspect is “in custody” is an objective inquiry.
    “Two discrete inquiries are essential to the determina
    tion: first, what were the circumstances surrounding
    the interrogation; and second, given those circum
    stances, would a reasonable person have felt he or she
    was at liberty to terminate the interrogation and
    leave. Once the scene is set and the players’ lines and
    actions are reconstructed, the court must apply an ob
    jective test to resolve the ultimate inquiry: was there
    a formal arrest or restraint on freedom of movement
    of the degree associated with formal arrest.” Thomp
    son v. Keohane, 516 U. S. 99, 112 (1995) (internal quo
    tation marks, alteration, and footnote omitted).
See also Yarborough v. Alvarado, 541 U. S. 652, 662–663
(2004); Stansbury, 511 U. S., at 323; Berkemer v. McCarty,
468 U. S. 420, 442, and n. 35 (1984). Rather than demar
cate a limited set of relevant circumstances, we have
required police officers and courts to “examine all of the
circumstances surrounding the interrogation,” Stansbury,
511 U. S., at 322, including any circumstance that “would
have affected how a reasonable person” in the suspect’s
position “would perceive his or her freedom to leave,” id.,
at 325. On the other hand, the “subjective views harbored
by either the interrogating officers or the person being
questioned” are irrelevant. Id., at 323. The test, in other
words, involves no consideration of the “actual mindset” of
the particular suspect subjected to police questioning.
Alvarado, 541 U. S., at 667; see also California v. Beheler,
8                 J. D. B. v. NORTH CAROLINA

                      Opinion of the Court

463 U. S. 1121, 1125, n. 3 (1983) (per curiam).
  The benefit of the objective custody analysis is that it is
“designed to give clear guidance to the police.” Alvarado,
541 U. S., at 668. But see Berkemer, 468 U. S., at 441
(recognizing the “occasiona[l] . . . difficulty” that police and
courts nonetheless have in “deciding exactly when a sus
pect has been taken into custody”). Police must make in
the-moment judgments as to when to administer Miranda
warnings. By limiting analysis to the objective circum
stances of the interrogation, and asking how a reasonable
person in the suspect’s position would understand his
freedom to terminate questioning and leave, the objective
test avoids burdening police with the task of anticipating
the idiosyncrasies of every individual suspect and divining
how those particular traits affect each person’s subjective
state of mind. See id., at 430–431 (officers are not re
quired to “make guesses” as to circumstances “unknow
able” to them at the time); Alvarado, 541 U. S., at 668
(officers are under no duty “to consider . . . contingent
psychological factors when deciding when suspects should
be advised of their Miranda rights”).
                              B
   The State and its amici contend that a child’s age has no
place in the custody analysis, no matter how young the
child subjected to police questioning. We cannot agree. In
some circumstances, a child’s age “would have affected
how a reasonable person” in the suspect’s position “would
perceive his or her freedom to leave.” Stansbury, 511
U. S., at 325. That is, a reasonable child subjected to
police questioning will sometimes feel pressured to submit
when a reasonable adult would feel free to go. We think
it clear that courts can account for that reality without
doing any damage to the objective nature of the custody
analysis.
   A child’s age is far “more than a chronological fact.”
                     Cite as: 564 U. S. ____ (2011)                     9

                          Opinion of the Court

Eddings v. Oklahoma, 455 U. S. 104, 115 (1982); accord,
Gall v. United States, 552 U. S. 38, 58 (2007); Roper v.
Simmons, 543 U. S. 551, 569 (2005); Johnson v. Texas, 509
U. S. 350, 367 (1993). It is a fact that “generates common
sense conclusions about behavior and perception.” Alva
rado, 541 U. S., at 674 (BREYER, J., dissenting). Such
conclusions apply broadly to children as a class. And, they
are self-evident to anyone who was a child once himself,
including any police officer or judge.
   Time and again, this Court has drawn these common
sense conclusions for itself. We have observed that chil
dren “generally are less mature and responsible than
adults,” Eddings, 455 U. S., at 115–116; that they “often
lack the experience, perspective, and judgment to recog
nize and avoid choices that could be detrimental to them,”
Bellotti v. Baird, 443 U. S. 622, 635 (1979) (plurality opin
ion); that they “are more vulnerable or susceptible to . . .
outside pressures” than adults, Roper, 543 U. S., at 569;
and so on. See Graham v. Florida, 560 U. S. ___, ___
(2010) (slip op., at 17) (finding no reason to “reconsider”
these observations about the common “nature of juve
niles”). Addressing the specific context of police interroga
tion, we have observed that events that “would leave a
man cold and unimpressed can overawe and overwhelm a
lad in his early teens.” Haley v. Ohio, 332 U. S. 596, 599
(1948) (plurality opinion); see also Gallegos v. Colorado,
370 U. S. 49, 54 (1962) (“[N]o matter how sophisticated,” a
juvenile subject of police interrogation “cannot be com
pared” to an adult subject). Describing no one child in
particular, these observations restate what “any parent
knows”—indeed, what any person knows—about children
generally. Roper, 543 U. S., at 569.5
——————
   5 Although citation to social science and cognitive science authorities

is unnecessary to establish these commonsense propositions, the
literature confirms what experience bears out. See, e.g., Graham v.
10                   J. D. B. v. NORTH CAROLINA

                          Opinion of the Court

   Our various statements to this effect are far from
unique. The law has historically reflected the same as
sumption that children characteristically lack the capacity
to exercise mature judgment and possess only an incom
plete ability to understand the world around them. See,
e.g., 1 W. Blackstone, Commentaries on the Laws of Eng
land *464–*465 (hereinafter Blackstone) (explaining that
limits on children’s legal capacity under the common law
“secure them from hurting themselves by their own im
provident acts”). Like this Court’s own generalizations,
the legal disqualifications placed on children as a class—
e.g., limitations on their ability to alienate property, enter
a binding contract enforceable against them, and marry
without parental consent—exhibit the settled understand
ing that the differentiating characteristics of youth are
universal.6
   Indeed, even where a “reasonable person” standard
——————
Florida, 560 U. S. ___, ___ (2010) (slip op., at 17) (“[D]evelopments in
psychology and brain science continue to show fundamental differences
between juvenile and adult minds”).
   6 See, e.g., 1 E. Farnsworth, Contracts §4.4, p. 379, and n. 1 (1990)

(“Common law courts early announced the prevailing view that a
minor’s contract is ‘voidable’ at the instance of the minor” (citing 8 W.
Holdsworth, History of English Law 51 (1926))); 1 D. Kramer, Legal
Rights of Children §8.1, p. 663 (rev. 2d ed. 2005) (“[W]hile minor
children have the right to acquire and own property, they are consid
ered incapable of property management” (footnote omitted)); 2 J. Kent,
Commentaries on American Law *78–*79, *90 (G. Comstock ed., 11th
ed. 1867); see generally id., at *233 (explaining that, under the common
law, “[t]he necessity of guardians results from the inability of infants to
take care of themselves . . . and this inability continues, in contempla
tion of law, until the infant has attained the age of [21]”); 1 Blackstone
*465 (“It is generally true, that an infant can neither aliene his lands,
nor do any legal act, nor make a deed, nor indeed any manner of
contract, that will bind him”); Roper v. Simmons, 543 U. S. 551, 569
(2005) (“In recognition of the comparative immaturity and irresponsi
bility of juveniles, almost every State prohibits those under 18 years
of age from voting, serving on juries, or marrying without parental
consent”).
                 Cite as: 564 U. S. ____ (2011)          11

                     Opinion of the Court

otherwise applies, the common law has reflected the real
ity that children are not adults. In negligence suits, for
instance, where liability turns on what an objectively
reasonable person would do in the circumstances, “[a]ll
American jurisdictions accept the idea that a person’s
childhood is a relevant circumstance” to be considered.
Restatement (Third) of Torts §10, Comment b, p. 117
(2005); see also id., Reporters’ Note, pp. 121–122 (collect
ing cases); Restatement (Second) of Torts §283A, Com
ment b, p. 15 (1963–1964) (“[T]here is a wide basis of
community experience upon which it is possible, as a
practical matter, to determine what is to be expected of
[children]”).
   As this discussion establishes, “[o]ur history is replete
with laws and judicial recognition” that children cannot be
viewed simply as miniature adults. Eddings, 455 U. S., at
115–116. We see no justification for taking a different
course here. So long as the child’s age was known to the
officer at the time of the interview, or would have been
objectively apparent to any reasonable officer, including
age as part of the custody analysis requires officers nei
ther to consider circumstances “unknowable” to them,
Berkemer, 468 U. S., at 430, nor to “anticipat[e] the frail
ties or idiosyncrasies” of the particular suspect whom they
question, Alvarado, 541 U. S., at 662 (internal quotation
marks omitted). The same “wide basis of community
experience” that makes it possible, as an objective matter,
“to determine what is to be expected” of children in other
contexts, Restatement (Second) of Torts §283A, at 15; see
supra, at 10, and n. 6, likewise makes it possible to know
what to expect of children subjected to police questioning.
   In other words, a child’s age differs from other personal
characteristics that, even when known to police, have no
objectively discernible relationship to a reasonable per
son’s understanding of his freedom of action. Alvarado,
holds, for instance, that a suspect’s prior interrogation
12                   J. D. B. v. NORTH CAROLINA

                          Opinion of the Court

history with law enforcement has no role to play in the
custody analysis because such experience could just as
easily lead a reasonable person to feel free to walk away
as to feel compelled to stay in place. 541 U. S., at 668.
Because the effect in any given case would be “contingent
[on the] psycholog[y]” of the individual suspect, the Court
explained, such experience cannot be considered without
compromising the objective nature of the custody analysis.
Ibid. A child’s age, however, is different. Precisely be
cause childhood yields objective conclusions like those we
have drawn ourselves—among others, that children are
“most susceptible to influence,” Eddings, 455 U. S., at 115,
and “outside pressures,” Roper, 543 U. S., at 569—
considering age in the custody analysis in no way involves
a determination of how youth “subjectively affect[s] the
mindset” of any particular child, Brief for Respondent 14.7
  In fact, in many cases involving juvenile suspects, the
custody analysis would be nonsensical absent some con
sideration of the suspect’s age. This case is a prime exam
ple. Were the court precluded from taking J. D. B.’s youth
into account, it would be forced to evaluate the circum
stances present here through the eyes of a reasonable
person of average years. In other words, how would a
reasonable adult understand his situation, after being
removed from a seventh-grade social studies class by a
uniformed school resource officer; being encouraged by his
assistant principal to “do the right thing”; and being
warned by a police investigator of the prospect of juvenile
detention and separation from his guardian and primary
caretaker? To describe such an inquiry is to demonstrate
——————
  7 Thus, contrary to the dissent’s protestations, today’s holding neither

invites consideration of whether a particular suspect is “unusually
meek or compliant,” post, at 9 (opinion of ALITO, J.), nor “expan[ds]” the
Miranda custody analysis, post, at 8, into a test that requires officers to
anticipate and account for a suspect’s every personal characteristic, see
post, at 11–12.
                  Cite as: 564 U. S. ____ (2011)           13

                      Opinion of the Court

its absurdity. Neither officers nor courts can reasonably
evaluate the effect of objective circumstances that, by their
nature, are specific to children without accounting for the
age of the child subjected to those circumstances.
   Indeed, although the dissent suggests that concerns
“regarding the application of the Miranda custody rule to
minors can be accommodated by considering the unique
circumstances present when minors are questioned in
school,” post, at 17 (opinion of ALITO, J.), the effect of the
schoolhouse setting cannot be disentangled from the iden
tity of the person questioned. A student—whose presence
at school is compulsory and whose disobedience at school
is cause for disciplinary action—is in a far different posi
tion than, say, a parent volunteer on school grounds to
chaperone an event, or an adult from the community on
school grounds to attend a basketball game. Without
asking whether the person “questioned in school” is a
“minor,” ibid., the coercive effect of the schoolhouse setting
is unknowable.
   Our prior decision in Alvarado in no way undermines
these conclusions. In that case, we held that a state-court
decision that failed to mention a 17-year-old’s age as part
of the Miranda custody analysis was not objectively un
reasonable under the deferential standard of review set
forth by the Antiterrorism and Effective Death Penalty
Act of 1996 (AEDPA), 110 Stat. 1214. Like the North
Carolina Supreme Court here, see 363 N. C., at 672, 686
S. E. 2d, at 140, we observed that accounting for a juve
nile’s age in the Miranda custody analysis “could be
viewed as creating a subjective inquiry,” 541 U. S., at 668.
We said nothing, however, of whether such a view would
be correct under the law. Cf. Renico v. Lett, 559 U. S. ___,
____, n. 3 (2010) (slip op., at 11, n. 3) (“[W]hether the
[state court] was right or wrong is not the pertinent ques
tion under AEDPA”). To the contrary, Justice O’Connor’s
concurring opinion explained that a suspect’s age may
14                  J. D. B. v. NORTH CAROLINA

                         Opinion of the Court

indeed “be relevant to the ‘custody’ inquiry.” Alvarado,
541 U. S., at 669.
  Reviewing the question de novo today, we hold that so
long as the child’s age was known to the officer at the time
of police questioning, or would have been objectively ap
parent to a reasonable officer, its inclusion in the custody
analysis is consistent with the objective nature of that
test.8 This is not to say that a child’s age will be a deter
minative, or even a significant, factor in every case. Cf.
ibid. (O’Connor, J., concurring) (explaining that a state
court decision omitting any mention of the defendant’s age
was not unreasonable under AEDPA’s deferential stan
dard of review where the defendant “was almost 18 years
old at the time of his interview”); post, at 17 (suggesting
that “teenagers nearing the age of majority” are likely to
react to an interrogation as would a “typical 18-year-old
in similar circumstances”). It is, however, a reality that
courts cannot simply ignore.
                           III
  The State and its amici offer numerous reasons that
courts must blind themselves to a juvenile defendant’s
age. None is persuasive.
  To start, the State contends that a child’s age must be

——————
   8 This approach does not undermine the basic principle that an inter

rogating officer’s unarticulated, internal thoughts are never—in and of
themselves—objective circumstances of an interrogation. See supra, at
7; Stansbury v. California, 511 U. S. 318, 323 (1994) (per curiam).
Unlike a child’s youth, an officer’s purely internal thoughts have no
conceivable effect on how a reasonable person in the suspect’s position
would understand his freedom of action. See id., at 323–325; Berkemer
v. McCarty, 468 U. S. 420, 442 (1984). Rather than “overtur[n]” that
settled principle, post, at 13, the limitation that a child’s age may
inform the custody analysis only when known or knowable simply
reflects our unwillingness to require officers to “make guesses” as to
circumstances “unknowable” to them in deciding when to give Miranda
warnings, Berkemer, 468 U. S., at 430–431.
                     Cite as: 564 U. S. ____ (2011)                  15

                         Opinion of the Court

excluded from the custody inquiry because age is a per
sonal characteristic specific to the suspect himself rather
than an “external” circumstance of the interrogation.
Brief for Respondent 21; see also id., at 18–19 (distin
guishing “personal characteristics” from “objective facts
related to the interrogation itself” such as the location and
duration of the interrogation). Despite the supposed
significance of this distinction, however, at oral argument
counsel for the State suggested without hesitation that at
least some undeniably personal characteristics—for in
stance, whether the individual being questioned is blind—
are circumstances relevant to the custody analysis. See
Tr. of Oral Arg. 41. Thus, the State’s quarrel cannot be
that age is a personal characteristic, without more.9
  The State further argues that age is irrelevant to the
custody analysis because it “go[es] to how a suspect may
internalize and perceive the circumstances of an interro
gation.” Brief for Respondent 12; see also Brief for United
States as Amicus Curiae 21 (hereinafter U. S. Brief) (argu
ing that a child’s age has no place in the custody analysis
because it goes to whether a suspect is “particularly sus
ceptible” to the external circumstances of the interrogation
(some internal quotation marks omitted)). But the same
can be said of every objective circumstance that the State
agrees is relevant to the custody analysis: Each circum
stance goes to how a reasonable person would “internalize
and perceive” every other. See, e.g., Stansbury, 511 U. S.,
at 325. Indeed, this is the very reason that we ask
whether the objective circumstances “add up to custody,”
——————
  9 The State’s purported distinction between blindness and age—that

taking account of a suspect’s youth requires a court “to get into the
mind” of the child, whereas taking account of a suspect’s blindness does
not, Tr. of Oral Arg. 41–42—is mistaken. In either case, the question
becomes how a reasonable person would understand the circumstances,
either from the perspective of a blind person or, as here, a 13-year-old
child.
16               J. D. B. v. NORTH CAROLINA

                     Opinion of the Court

Keohane, 516 U. S., at 113, instead of evaluating the cir
cumstances one by one.
  In the same vein, the State and its amici protest that
the “effect of . . . age on [the] perception of custody is
internal,” Brief for Respondent 20, or “psychological,” U. S.
Brief 21. But the whole point of the custody analysis is to
determine whether, given the circumstances, “a reason
able person [would] have felt he or she was . . . at liberty
to terminate the interrogation and leave.” Keohane, 516
U. S., at 112. Because the Miranda custody inquiry turns
on the mindset of a reasonable person in the suspect’s
position, it cannot be the case that a circumstance is sub
jective simply because it has an “internal” or “psychologi
cal” impact on perception. Were that so, there would be no
objective circumstances to consider at all.
  Relying on our statements that the objective custody
test is “designed to give clear guidance to the police,”
Alvarado, 541 U. S., at 668, the State next argues that a
child’s age must be excluded from the analysis in order to
preserve clarity. Similarly, the dissent insists that the
clarity of the custody analysis will be destroyed unless a
“one-size-fits-all reasonable-person test” applies. Post, at
13. In reality, however, ignoring a juvenile defendant’s
age will often make the inquiry more artificial, see supra,
at 12–13, and thus only add confusion. And in any event,
a child’s age, when known or apparent, is hardly an ob
scure factor to assess. Though the State and the dissent
worry about gradations among children of different ages,
that concern cannot justify ignoring a child’s age alto
gether. Just as police officers are competent to account for
other objective circumstances that are a matter of degree
such as the length of questioning or the number of officers
present, so too are they competent to evaluate the effect of
relative age. Indeed, they are competent to do so even
though an interrogation room lacks the “reflective atmos
phere of a [jury] deliberation room,” post, at 15. The same
                     Cite as: 564 U. S. ____ (2011)                    17

                          Opinion of the Court

is true of judges, including those whose childhoods have
long since passed, see post, at 14. In short, officers and
judges need no imaginative powers, knowledge of devel
opmental psychology, training in cognitive science, or
expertise in social and cultural anthropology to account for
a child’s age. They simply need the common sense to
know that a 7-year-old is not a 13-year-old and neither is
an adult.
   There is, however, an even more fundamental flaw with
the State’s plea for clarity and the dissent’s singular focus
on simplifying the analysis: Not once have we excluded
from the custody analysis a circumstance that we deter
mined was relevant and objective, simply to make the
fault line between custodial and noncustodial “brighter.”
Indeed, were the guiding concern clarity and nothing else,
the custody test would presumably ask only whether the
suspect had been placed under formal arrest. Berkemer,
468 U. S., at 441; see ibid. (acknowledging the “occa
siona[l] . . . difficulty” police officers confront in determin
ing when a suspect has been taken into custody). But
we have rejected that “more easily administered line,”
recognizing that it would simply “enable the police to
circumvent the constraints on custodial interrogations
established by Miranda.” Ibid.; see also ibid., n. 33.10
   Finally, the State and the dissent suggest that excluding
——————
  10 Contrary to the dissent’s intimation, see post, at 8, Miranda does

not answer the question whether a child’s age is an objective circum
stance relevant to the custody analysis. Miranda simply holds that
warnings must be given once a suspect is in custody, without “paus[ing]
to inquire in individual cases whether the defendant was aware of his
rights without a warning being given.” 384 U. S., at 468; see also id., at
468–469 (“Assessments of the knowledge the defendant possessed,
based on information as to age, education, intelligence, or prior contact
with authorities, can never be more than speculation; a warning is a
clearcut fact” (footnote omitted)). That conclusion says nothing about
whether age properly informs whether a child is in custody in the first
place.
18               J. D. B. v. NORTH CAROLINA

                      Opinion of the Court

age from the custody analysis comes at no cost to juve
niles’ constitutional rights because the due process volun
tariness test independently accounts for a child’s youth.
To be sure, that test permits consideration of a child’s age,
and it erects its own barrier to admission of a defendant’s
inculpatory statements at trial. See Gallegos, 370 U. S., at
53–55; Haley, 332 U. S., at 599–601; see also post, at 17–
18 (“[C]ourts should be instructed to take particular care
to ensure that [young children’s] incriminating statements
were not obtained involuntarily”). But Miranda’s proce
dural safeguards exist precisely because the voluntariness
test is an inadequate barrier when custodial interrogation
is at stake. See 384 U. S., at 458 (“Unless adequate pro
tective devices are employed to dispel the compulsion
inherent in custodial surroundings, no statement obtained
from the defendant can truly be the product of his free
choice”); Dickerson, 530 U. S., at 442 (“[R]eliance on the
traditional totality-of-the-circumstances test raise[s] a risk
of overlooking an involuntary custodial confession”); see
also supra, at 5–6. To hold, as the State requests, that a
child’s age is never relevant to whether a suspect has been
taken into custody—and thus to ignore the very real dif
ferences between children and adults—would be to deny
children the full scope of the procedural safeguards that
Miranda guarantees to adults.
                        *     *    *
  The question remains whether J. D. B. was in custody
when police interrogated him. We remand for the state
courts to address that question, this time taking account
of all of the relevant circumstances of the interrogation,
including J. D. B.’s age at the time. The judgment of the
North Carolina Supreme Court is reversed, and the case
is remanded for proceedings not inconsistent with this
opinion.
                                           It is so ordered.
                      Cite as: 564 U. S. ____ (2011)        1

                           ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                               _________________

                              No. 09–11121
                               _________________


         J. D. B., PETITIONER v. NORTH CAROLINA
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                   NORTH CAROLINA

                             [June 16, 2011] 


   JUSTICE ALITO, with whom THE CHIEF JUSTICE, JUSTICE
SCALIA, and JUSTICE THOMAS join, dissenting.
   The Court’s decision in this case may seem on first
consideration to be modest and sensible, but in truth it
is neither. It is fundamentally inconsistent with one of the
main justifications for the Miranda1 rule: the perceived
need for a clear rule that can be easily applied in all cases.
And today’s holding is not needed to protect the constitu­
tional rights of minors who are questioned by the police.
   Miranda’s prophylactic regime places a high value on
clarity and certainty. Dissatisfied with the highly fact­
specific constitutional rule against the admission of in-
voluntary confessions, the Miranda Court set down rigid
standards that often require courts to ignore personal
characteristics that may be highly relevant to a particular
suspect’s actual susceptibility to police pressure. This
rigidity, however, has brought with it one of Miranda’s
principal strengths—“the ease and clarity of its applica­
tion” by law enforcement officials and courts. See Moran
v. Burbine, 475 U. S. 412, 425–426 (1986). A key contribu­
tor to this clarity, at least up until now, has been
Miranda’s objective reasonable-person test for determin­
ing custody.
   Miranda’s custody requirement is based on the proposi­
——————
 1 See   Miranda v. Arizona, 384 U. S. 436 (1966).
2                J. D. B. v. NORTH CAROLINA

                     ALITO, J., dissenting

tion that the risk of unconstitutional coercion is height­
ened when a suspect is placed under formal arrest or is
subjected to some functionally equivalent limitation on
freedom of movement. When this custodial threshold is
reached, Miranda warnings must precede police question­
ing. But in the interest of simplicity, the custody analysis
considers only whether, under the circumstances, a hypo­
thetical reasonable person would consider himself to be
confined.
   Many suspects, of course, will differ from this hypotheti­
cal reasonable person. Some, including those who have
been hardened by past interrogations, may have no need
for Miranda warnings at all. And for other suspects—
those who are unusually sensitive to the pressures of
police questioning—Miranda warnings may come too late
to be of any use. That is a necessary consequence of
Miranda’s rigid standards, but it does not mean that the
constitutional rights of these especially sensitive suspects
are left unprotected. A vulnerable defendant can still turn
to the constitutional rule against actual coercion and
contend that that his confession was extracted against his
will.
   Today’s decision shifts the Miranda custody determina­
tion from a one-size-fits-all reasonable-person test into an
inquiry that must account for at least one individualized
characteristic—age—that is thought to correlate with sus­
ceptibility to coercive pressures. Age, however, is in no
way the only personal characteristic that may correlate
with pliability, and in future cases the Court will be forced
to choose between two unpalatable alternatives. It may
choose to limit today’s decision by arbitrarily distinguish­
ing a suspect’s age from other personal characteristics—
such as intelligence, education, occupation, or prior ex­
perience with law enforcement—that may also correlate
with susceptibility to coercive pressures. Or, if the Court
is unwilling to draw these arbitrary lines, it will be forced
                 Cite as: 564 U. S. ____ (2011)           3

                     ALITO, J., dissenting

to effect a fundamental transformation of the Miranda
custody test—from a clear, easily applied prophylactic
rule into a highly fact-intensive standard resembling the
voluntariness test that the Miranda Court found to be
unsatisfactory.
   For at least three reasons, there is no need to go down
this road. First, many minors subjected to police interro­
gation are near the age of majority, and for these suspects
the one-size-fits-all Miranda custody rule may not be a
bad fit. Second, many of the difficulties in applying the
Miranda custody rule to minors arise because of the
unique circumstances present when the police conduct
interrogations at school. The Miranda custody rule has
always taken into account the setting in which question­
ing occurs, and accounting for the school setting in such
cases will address many of these problems. Third, in cases
like the one now before us, where the suspect is especially
young, courts applying the constitutional voluntariness
standard can take special care to ensure that incriminat­
ing statements were not obtained through coercion.
   Safeguarding the constitutional rights of minors does
not require the extreme makeover of Miranda that today’s
decision may portend.
                             I
  In the days before Miranda, this Court’s sole metric for
evaluating the admissibility of confessions was a volun­
tariness standard rooted in both the Fifth Amendment’s
Self-Incrimination Clause and the Due Process Clause of
the Fourteenth Amendment. See Bram v. United States,
168 U. S. 532, 542 (1897) (Self-Incrimination Clause);
Brown v. Mississippi, 297 U. S. 278 (1936) (due process).
The question in these voluntariness cases was whether the
particular “defendant’s will” had been “overborne.”
Lynumn v. Illinois, 372 U. S. 528, 534 (1963). Courts took
into account both “the details of the interrogation” and
4                 J. D. B. v. NORTH CAROLINA

                       ALITO, J., dissenting

“the characteristics of the accused,” Schneckloth v. Busta
monte, 412 U. S. 218, 226 (1973), and then “weigh[ed] . . .
the circumstances of pressure against the power of resis­
tance of the person confessing.” Stein v. New York, 346
U. S. 156, 185 (1953).
   All manner of individualized, personal characteristics
were relevant in this voluntariness inquiry. Among the
most frequently mentioned factors were the defendant’s
education, physical condition, intelligence, and mental
health. Withrow v. Williams, 507 U. S. 680, 693 (1993);
see Clewis v. Texas, 386 U. S. 707, 712 (1967) (“only a
fifth-grade education”); Greenwald v. Wisconsin, 390 U. S.
519, 520–521 (1968) (per curiam) (had not taken blood­
pressure medication); Payne v. Arkansas, 356 U. S. 560,
562, n. 4, 567 (1958) (“mentally dull” and “ ‘slow to learn’ ”);
Fikes v. Alabama, 352 U. S. 191, 193, 196, 198 (1957) (“low
mentality, if not mentally ill”). The suspect’s age also
received prominent attention in several cases, e.g.,
Gallegos v. Colorado, 370 U. S. 49, 54 (1962), especially
when the suspect was a “mere child.” Haley v. Ohio, 332
U. S. 596, 599 (1948) (plurality opinion). The weight
assigned to any one consideration varied from case to case.
But all of these factors, along with anything else that
might have affected the “individual’s . . . capacity for
effective choice,” were relevant in determining whether
the confession was coerced or compelled. See Miranda
v. Arizona, 384 U. S. 436, 506–507 (1966) (Harlan, J.,
dissenting).
   The all-encompassing nature of the voluntariness in­
quiry had its benefits. It allowed courts to accommodate a
“complex of values,” Schneckloth, supra, at 223, 224, and
to make a careful, highly individualized determination as
to whether the police had wrung “a confession out of [the]
accused against his will.” Blackburn v. Alabama, 361 U. S.
199, 206–207 (1960). But with this flexibility came a
decrease in both certainty and predictability, and the
                  Cite as: 564 U. S. ____ (2011)            5

                      ALITO, J., dissenting

voluntariness standard proved difficult “for law enforce­
ment officers to conform to, and for courts to apply in a
consistent manner.” Dickerson v. United States, 530 U. S.
428, 444 (2000).
   In Miranda, the Court supplemented the voluntariness
inquiry with a “set of prophylactic measures” designed to
ward off the “ ‘inherently compelling pressures’ of custodial
interrogation.” See Maryland v. Shatzer, 559 U. S. __, __
(2010) (slip op., at 4) (quoting Miranda, 384 U. S., at 467).
Miranda greatly simplified matters by requiring police to
give suspects standard warnings before commencing any
custodial interrogation. See id., at 479. Its requirements
are no doubt “rigid,” see Fare v. Michael C., 439 U. S.
1310, 1314 (1978) (Rehnquist, J., in chambers), and they
often require courts to suppress “trustworthy and highly
probative” statements that may be perfectly “voluntary
under [a] traditional Fifth Amendment analysis.” Fare v.
Michael C., 442 U. S. 707, 718 (1979). But with this rigid­
ity comes increased clarity. Miranda provides “a worka­
ble rule to guide police officers,” New York v. Quarles, 467
U. S. 649, 658 (1984) (internal quotation marks omitted),
and an administrable standard for the courts. As has
often been recognized, this gain in clarity and administra­
bility is one of Miranda’s “principal advantages.” Berke
mer v. McCarty, 468 U. S. 420, 430 (1984); see also Mis
souri v. Seibert, 542 U. S. 600, 622 (2004) (KENNEDY, J., con­
curring in judgment).
   No less than other facets of Miranda, the threshold
requirement that the suspect be in “custody” is “designed
to give clear guidance to the police.” Yarborough v. Alva
rado, 541 U. S. 652, 668, 669 (2004). Custody under
Miranda attaches where there is a “formal arrest” or a
“restraint on freedom of movement” akin to formal arrest.
California v. Beheler, 463 U. S. 1121, 1125 (1983) (per
curiam) (internal quotation marks omitted). This stan­
dard is “objective” and turns on how a hypothetical “rea­
6                   J. D. B. v. NORTH CAROLINA

                          ALITO, J., dissenting

sonable person in the position of the individual being
questioned would gauge the breadth of his or her freedom
of action.” Stansbury v. California, 511 U. S. 318, 322–
323, 325 (1994) (per curiam) (internal quotation marks
omitted).
   Until today, the Court’s cases applying this test have
focused solely on the “objective circumstances of the inter­
rogation,” id., at 323, not the personal characteristics of
the interrogated. E.g., Berkemer, supra, at 442, and n. 35;
but cf. Schneckloth, 412 U. S., at 226 (voluntariness in­
quiry requires consideration of “the details of the interro­
gation” and “the characteristics of the accused”). Relevant
factors have included such things as where the question­
ing occurred,2 how long it lasted,3 what was said,4
any physical restraints placed on the suspect’s movement,5
and whether the suspect was allowed to leave when
the questioning was through.6 The totality of these
circumstances—the external circumstances, that is, of the
interrogation itself—is what has mattered in this Court’s
cases. Personal characteristics of suspects have consis­
tently been rejected or ignored as irrelevant under a one­
size-fits-all reasonable-person standard. Stansbury, supra,
at 323 (“[C]ustody depends on the objective circumstances
of the interrogation, not on the subjective views harbored
by either the interrogating officers or the person being
questioned”).
   For example, in Berkemer v. McCarty, supra, police
officers conducting a traffic stop questioned a man who
had been drinking and smoking marijuana before he was
pulled over. Id., at 423. Although the suspect’s inebria­
——————
    2 Marylandv. Shatzer, 559 U. S. ___, ___ (2010) (slip op., at 13–16).
    3 Berkemerv. McCarty, 468 U. S. 420, 437–438 (1984).
  4 Oregon v. Mathiason, 429 U. S. 492, 495 (1977) (per curiam).
  5 New York v. Quarles, 467 U. S. 649, 655 (1984).
  6 California v. Beheler, 463 U. S. 1121, 1122–1123 (1983) (per cu

riam).
                     Cite as: 564 U. S. ____ (2011)                    7

                          ALITO, J., dissenting

tion was readily apparent to the officers at the scene, ibid.,
the Court’s analysis did not advert to this or any other
individualized consideration. Instead, the Court focused
only on the external circumstances of the interrogation
itself. The opinion concluded that a typical “traffic stop” is
akin to a “Terry stop”7 and does not qualify as the equiva­
lent of “formal arrest.” Id., at 439.
   California v. Beheler, supra, is another useful example.
There, the circumstances of the interrogation were “re­
markably similar” to the facts of the Court’s earlier deci­
sion in Oregon v. Mathiason, 429 U. S. 492 (1977) (per
curiam)—the suspect was “not placed under arrest,” he
“voluntarily [came] to the police station,” and he was
“allowed to leave unhindered by police after a brief inter­
view.” 463 U. S., at 1123, 1121. A California court in
Beheler had nonetheless distinguished Mathiason because
the police knew that Beheler “had been drinking earlier in
the day” and was “emotionally distraught.” 463 U. S., at
1124–1125. In a summary reversal, this Court explained
that the fact “[t]hat the police knew more” personal infor­
mation about Beheler than they did about Mathiason was
“irrelevant.” Id., at 1125. Neither one of them was in
custody under the objective reasonable-person standard.
Ibid.; see also Alvarado, supra, at 668, 669 (experience
with law enforcement irrelevant to Miranda custody
analysis “as a de novo matter”).8
   The glaring absence of reliance on personal characteris­

——————
  7 See Terry v. Ohio, 392 U. S. 1 (1968).
  8 The Court claims that “[n]ot once” have any of our cases “excluded
from the custody analysis a circumstance that we determined was
relevant and objective, simply to make the fault line between custodial
and noncustodial ‘brighter.’ ” Ante, at 17. Surely this is incorrect. The
very act of adopting a reasonable-person test necessarily excludes all
sorts of “relevant and objective” circumstances—for example, all the
objective circumstances of a suspect’s life history—that might otherwise
bear on a custody determination.
8                J. D. B. v. NORTH CAROLINA

                     ALITO, J., dissenting

tics in these and other custody cases should come as no
surprise. To account for such individualized considera­
tions would be to contradict Miranda’s central premise.
The Miranda Court’s decision to adopt its inflexible pro­
phylactic requirements was expressly based on the notion
that “[a]ssessments of the knowledge the defendant pos­
sessed, based on information as to his age, education,
intelligence, or prior contact with authorities, can never be
more than speculation.” 384 U. S., at 468–469.
                               II
   In light of this established practice, there is no denying
that, by incorporating age into its analysis, the Court is
embarking on a new expansion of the established custody
standard. And since Miranda is this Court’s rule, “not a
constitutional command,” it is up to the Court “to justify
its expansion.” Cf. Arizona v. Roberson, 486 U. S. 675, 688
(1988) (KENNEDY, J., dissenting). This the Court fails to
do.
   In its present form, Miranda’s prophylactic regime
already imposes “high cost[s]” by requiring suppression of
confessions that are often “highly probative” and “volun­
tary” by any traditional standard. Oregon v. Elstad, 470
U. S. 298, 312 (1985); see Dickerson, 530 U. S., at 444
(under Miranda “statements which may be by no means
involuntary, made by a defendant who is aware of his
‘rights,’ may nonetheless be excluded and a guilty defen­
dant go free as a result”). Nonetheless, a “core virtue” of
Miranda has been the clarity and precision of its guidance
to “police and courts.” Withrow v. Williams, 507 U. S. 680,
694 (1993) (internal quotation marks omitted); see Moran,
475 U. S., at 425 (“[O]ne of the principal advantages of
Miranda is the ease and clarity of its application” (inter­
nal quotation marks omitted)). This increased clarity “has
been thought to outweigh the burdens” that Miranda
imposes. Fare, 442 U. S., at 718. The Court has, however,
                 Cite as: 564 U. S. ____ (2011)           9

                     ALITO, J., dissenting

repeatedly cautioned against upsetting the careful “bal­
ance” that Miranda struck, Moran, supra, at 424, and it
has “refused to sanction attempts to expand [the] Miranda
holding” in ways that would reduce its “clarity.” See
Quarles, 467 U. S., at 658 (citing cases). Given this prac­
tice, there should be a “strong presumption” against the
Court’s new departure from the established custody test.
See United States v. Patane, 542 U. S. 630, 640 (2004)
(plurality opinion). In my judgment, that presumption
cannot be overcome here.
                              A
   The Court’s rationale for importing age into the custody
standard is that minors tend to lack adults’ “capacity to
exercise mature judgment” and that failing to account for
that “reality” will leave some minors unprotected under
Miranda in situations where they perceive themselves to
be confined. See ante, at 10, 8. I do not dispute that many
suspects who are under 18 will be more susceptible to
police pressure than the average adult. As the Court
notes, our pre-Miranda cases were particularly attuned to
this “reality” in applying the constitutional requirement of
voluntariness in fact. Ante, at 9 (relying on Haley, 332
U. S., at 599 (plurality opinion), and Gallegos, 370 U. S.,
at 54). It is no less a “reality,” however, that many per­
sons over the age of 18 are also more susceptible to police
pressure than the hypothetical reasonable person. See
Payne, 356 U. S., at 567 (fact that defendant was a “men­
tally dull 19-year-old youth” relevant in voluntariness
inquiry). Yet the Miranda custody standard has never
accounted for the personal characteristics of these or any
other individual defendants.
   Indeed, it has always been the case under Miranda that
the unusually meek or compliant are subject to the same
fixed rules, including the same custody requirement, as
those who are unusually resistant to police pressure.
10               J. D. B. v. NORTH CAROLINA

                      ALITO, J., dissenting

Berkemer, 468 U. S., at 442, and n. 35 (“[O]nly relevant
inquiry is how a reasonable man in the suspect’s position
would have understood his situation”). Miranda’s rigid
standards are both overinclusive and underinclusive.
They are overinclusive to the extent that they provide a
windfall to the most hardened and savvy of suspects, who
often have no need for Miranda’s protections. Compare
Miranda, supra, at 471–472 (“[N]o amount of circumstan­
tial evidence that the person may have been aware of ” his
rights can overcome Miranda’s requirements), with Orozco
v. Texas, 394 U. S. 324, 329 (1969) (White, J., dissenting)
(“Where the defendant himself [w]as a lawyer, policeman,
professional criminal, or otherwise has become aware of
what his right to silence is, it is sheer fancy to assert that
his answer to every question asked him is compelled
unless he is advised of those rights with which he is al­
ready intimately familiar”). And Miranda’s requirements
are underinclusive to the extent that they fail to account
for “frailties,” “idiosyncrasies,” and other individualized
considerations that might cause a person to bend more
easily during a confrontation with the police. See Alva
rado, 541 U. S., at 662 (internal quotation marks omitted).
Members of this Court have seen this rigidity as a major
weakness in Miranda’s “code of rules for confessions.” See
384 U. S., at 504 (Harlan, J., dissenting); Fare, 439 U. S.,
at 1314 (Rehnquist, J., in chambers) (“[T]he rigidity of
[Miranda’s] prophylactic rules was a principal weakness
in the view of dissenters and critics outside the Court”).
But if it is, then the weakness is an inescapable conse­
quence of the Miranda Court’s decision to supplement the
more holistic voluntariness requirement with a one-size­
fits-all prophylactic rule.
   That is undoubtedly why this Court’s Miranda cases
have never before mentioned “the suspect’s age” or any
other individualized consideration in applying the custody
standard. See Alvarado, supra, at 666. And unless the
                    Cite as: 564 U. S. ____ (2011)                11

                        ALITO, J., dissenting

Miranda custody rule is now to be radically transformed
into one that takes into account the wide range of individ­
ual characteristics that are relevant in determining
whether a confession is voluntary, the Court must shoul­
der the burden of explaining why age is different from
these other personal characteristics.
   Why, for example, is age different from intelligence?
Suppose that an officer, upon going to a school to question
a student, is told by the principal that the student has an
I. Q. of 75 and is in a special-education class. Cf. In re
J. D. B., 363 N. C. 664, 666, 686 S. E. 2d 135, 136–137
(2009). Are those facts more or less important than the
student’s age in determining whether he or she “felt . . . at
liberty to terminate the interrogation and leave”? See
Thompson v. Keohane, 516 U. S. 99, 112 (1995). An I. Q.
score, like age, is more than just a number. Ante, at 8
(“[A]ge is far ‘more than a chronological fact’ ”). And an
individual’s intelligence can also yield “conclusions” simi­
lar to those “we have drawn ourselves” in cases far afield
of Miranda. Ante, at 12. Compare ibid. (relying on Ed
dings v. Oklahoma, 455 U. S. 104 (1982), and Roper v.
Simmons, 543 U. S. 551 (2005)), with Smith v. Texas, 543
U. S. 37, 44–45 (2004) (per curiam).
   How about the suspect’s cultural background? Suppose
the police learn (or should have learned, see ante, at 11)
that a suspect they wish to question is a recent immigrant
from a country in which dire consequences often befall any
person who dares to attempt to cut short any meeting with
the police.9 Is this really less relevant than the fact that a
suspect is a month or so away from his 18th birthday?
   The defendant’s education is another personal charac­

——————
  9 Cf.United States v. Chalan, 812 F. 2d 1302, 1307 (CA10 1987) (re­
jecting claim that Native American suspect was “in custody” for
Miranda purposes because, by custom, obedience to tribal authorities
was “expected of all tribal members”).
12                J. D. B. v. NORTH CAROLINA

                       ALITO, J., dissenting

teristic that may generate “conclusions about behavior and
perception.” Ante, at 9 (internal quotation marks omit­
ted). Under today’s decision, why should police officers
and courts “blind themselves,” ante, at 1, to the fact that a
suspect has “only a fifth-grade education”? See Clewis,
386 U. S., at 712 (voluntariness case). Alternatively, what
if the police know or should know that the suspect is “a
college-educated man with law school training”? See
Crooker v. California, 357 U. S. 433, 440 (1958), overruled
by Miranda, supra, at 479, and n. 48. How are these
individual considerations meaningfully different from age
in their “relationship to a reasonable person’s understand­
ing of his freedom of action”? Ante, at 11. The Court
proclaims that “[a] child’s age . . . is different,” ante, at 12,
but the basis for this ipse dixit is dubious.
   I have little doubt that today’s decision will soon be cited
by defendants—and perhaps by prosecutors as well—for
the proposition that all manner of other individual charac­
teristics should be treated like age and taken into account
in the Miranda custody calculus. Indeed, there are al­
ready lower court decisions that take this approach. See
United States v. Beraun-Panez, 812 F. 2d 578, 581, modi­
fied 830 F. 2d 127 (CA9 1987) (“reasonable person who
was an alien”); In re Jorge D., 202 Ariz. 277, 280, 43
P. 3d 605, 608 (App. 2002) (age, maturity, and experience);
State v. Doe, 130 Idaho 811, 818, 948 P. 2d 166, 173
(1997) (same); In re Joshua David C., 116 Md. App. 580,
594, 698 A. 2d 1155, 1162 (1997) (“education, age, and
intelligence”).
   In time, the Court will have to confront these issues,
and it will be faced with a difficult choice. It may choose
to distinguish today’s decision and adhere to the arbitrary
proclamation that “age . . . is different.” Ante, at 12. Or it
may choose to extend today’s holding and, in doing so,
further undermine the very rationale for the Miranda
regime.
                  Cite as: 564 U. S. ____ (2011)            13

                      ALITO, J., dissenting

                              B
   If the Court chooses the latter course, then a core virtue
of Miranda—the “ease and clarity of its application”—will
be lost. Moran, 475 U. S., at 425; see Fare, 442 U. S., at
718 (noting that the clarity of Miranda’s requirements
“has been thought to outweigh the burdens that the deci­
sion . . . imposes”). However, even today’s more limited
departure from Miranda’s one-size-fits-all reasonable­
person test will produce the very consequences that
prompted the Miranda Court to abandon exclusive reli­
ance on the voluntariness test in the first place: The
Court’s test will be hard for the police to follow, and it will
be hard for judges to apply. See Dickerson v. United
States, 530 U. S. 428, 444 (2000).
   The Court holds that age must be taken into account
when it “was known to the officer at the time of the inter­
view,” or when it “would have been objectively apparent”
to a reasonable officer. Ante, at 11. The first half of this
test overturns the rule that the “initial determination of
custody” does not depend on the “subjective views har­
bored by . . . interrogating officers.” Stansbury, 511 U. S.,
at 323. The second half will generate time-consuming
satellite litigation over a reasonable officer’s perceptions.
When, as here, the interrogation takes place in school, the
inquiry may be relatively simple. But not all police ques­
tioning of minors takes place in schools. In many cases,
courts will presumably have to make findings as to
whether a particular suspect had a sufficiently youthful
look to alert a reasonable officer to the possibility that the
suspect was under 18, or whether a reasonable officer
would have recognized that a suspect’s I. D. was a fake.
The inquiry will be both “time-consuming and disruptive”
for the police and the courts. See Berkemer, 468 U. S., at
432 (refusing to modify the custody test based on similar
considerations). It will also be made all the more compli­
cated by the fact that a suspect’s dress and manner will
14               J. D. B. v. NORTH CAROLINA

                     ALITO, J., dissenting

often be different when the issue is litigated in court than
it was at the time of the interrogation.
   Even after courts clear this initial hurdle, further prob­
lems will likely emerge as judges attempt to put them­
selves in the shoes of the average 16-year-old, or 15-year­
old, or 13-year-old, as the case may be. Consider, for
example, a 60-year-old judge attempting to make a cus­
tody determination through the eyes of a hypothetical,
average 15-year-old. Forty-five years of personal experi­
ence and societal change separate this judge from the days
when he or she was 15 years old. And this judge may or
may not have been an average 15-year-old. The Court’s
answer to these difficulties is to state that “no imaginative
powers, knowledge of developmental psychology, [or]
training in cognitive science” will be necessary. Ante, at
17. Judges “simply need the common sense,” the Court
assures, “to know that a 7-year-old is not a 13-year-old
and neither is an adult.” Ante, at 17. It is obvious, how­
ever, that application of the Court’s new rule demands
much more than this.
   Take a fairly typical case in which today’s holding may
make a difference. A 16½-year-old moves to suppress
incriminating statements made prior to the administra­
tion of Miranda warnings. The circumstances are such
that, if the defendant were at least 18, the court would not
find that he or she was in custody, but the defendant
argues that a reasonable 16½-year-old would view the
situation differently. The judge will not have the luxury of
merely saying: “It is common sense that a 16½-year-old is
not an 18-year-old. Motion granted.” Rather, the judge
will be required to determine whether the differences
between a typical 16½-year-old and a typical 18-year-old
with respect to susceptibility to the pressures of interroga­
tion are sufficient to change the outcome of the custody
determination. Today’s opinion contains not a word of
actual guidance as to how judges are supposed to go about
                  Cite as: 564 U. S. ____ (2011)           15

                      ALITO, J., dissenting

making that determination.
                               C
   Petitioner and the Court attempt to show that this task
is not unmanageable by pointing out that age is taken into
account in other legal contexts. In particular, the Court
relies on the fact that the age of a defendant is a relevant
factor under the reasonable-person standard applicable in
negligence suits. Ante, at 11 (citing Restatement (Third)
of Torts §10, Comment b, p. 117 (2005)). But negligence is
generally a question for the jury, the members of which
can draw on their varied experiences with persons of
different ages. It also involves a post hoc determination,
in the reflective atmosphere of a deliberation room, about
whether the defendant conformed to a standard of care.
The Miranda custody determination, by contrast, must be
made in the first instance by police officers in the course of
an investigation that may require quick decisionmaking.
See Quarles, 467 U. S., at 658 (noting “the importance”
under Miranda of providing “a workable rule ‘to guide
police officers, who have only limited time and expertise to
reflect on and balance the social and individual interests
involved in the specific circumstances they confront’ ”);
Alvarado, 541 U. S., at 668, 669 (“[T]he custody inquiry
states an objective rule designed to give clear guidance to
the police”).
   Equally inapposite are the Eighth Amendment cases the
Court cites in support of its new rule. Ante, at 9, 11, 12
(citing Eddings, 455 U. S. 104, Roper, 543 U. S. 551, and
Graham v. Florida, 560 U. S. ___ (2010)). Those decisions
involve the “judicial exercise of independent judgment”
about the constitutionality of certain punishments. E.g.,
id., at ___ (slip op., at 16). Like the negligence standard,
they do not require on-the-spot judgments by the police.
   Nor do state laws affording extra protection for juveniles
during custodial interrogation provide any support for
16                   J. D. B. v. NORTH CAROLINA

                          ALITO, J., dissenting

petitioner’s arguments. See Brief for Petitioner 16–17.
States are free to enact additional restrictions on the
police over and above those demanded by the Constitution
or Miranda. In addition, these state statutes generally
create clear, workable rules to guide police conduct. See
Brief for Petitioner 16–17 (citing statutes that require or
permit parents to be present during custodial interroga­
tion of a minor, that require minors to be advised of a
statutory right to communicate with a parent or guardian,
and that require parental consent to custodial interroga­
tion). Today’s decision, by contrast, injects a new, compli­
cating factor into what had been a clear, easily applied
prophylactic rule. See Alvarado, supra, at 668–669.10
                             III
  The Court’s decision greatly diminishes the clarity and
administrability that have long been recognized as “prin­
cipal advantages” of Miranda’s prophylactic requirements.
See, e.g., Moran, 475 U. S., at 425. But what is worse, the
Court takes this step unnecessarily, as there are other,
less disruptive tools available to ensure that minors are
not coerced into confessing.
  As an initial matter, the difficulties that the Court’s
standard introduces will likely yield little added protection
——————
  10 The Court also relies on North Carolina’s concession at oral argu­
ment that a court could take into account a suspect’s blindness as a
factor relevant to the Miranda custody determination. Ante, at 15, and
n. 9. This is a far-fetched hypothetical, and neither the parties nor
their amici cite any case in which such a problem has actually arisen.
Presumably such a case would involve a situation in which a blind
defendant was given “a typed document advising him that he [was] free
to leave.” See Brief for Juvenile Law Center as Amicus Curiae 23. In
such a case, furnishing this advice in a form calculated to be unintelli­
gible to the suspect would be tantamount to failing to provide the
advice at all. And advice by the police that a suspect is or is not free to
leave at will has always been regarded as a circumstance regarding the
conditions of the interrogation that must be taken into account in
making the Miranda custody determination.
                      Cite as: 564 U. S. ____ (2011)                    17

                          ALITO, J., dissenting

for most juvenile defendants. Most juveniles who are
subjected to police interrogation are teenagers nearing the
age of majority.11 These defendants’ reactions to police
pressure are unlikely to be much different from the reac­
tion of a typical 18-year-old in similar circumstances. A
one-size-fits-all Miranda custody rule thus provides a
roughly reasonable fit for these defendants.
   In addition, many of the concerns that petitioner raises
regarding the application of the Miranda custody rule to
minors can be accommodated by considering the unique
circumstances present when minors are questioned in
school. See Brief for Petitioner 10–11 (reciting at length
the factors petitioner believes to be relevant to the custody
determination here, including the fact that petitioner was
removed from class by a police officer, that the interview
took place in a school conference room, and that a uni­
formed officer and a vice principal were present). The
Miranda custody rule has always taken into account the
setting in which questioning occurs, restrictions on a
suspect’s freedom of movement, and the presence of police
officers or other authority figures. See Alvarado, supra, at
665; Maryland v. Shatzer, 559 U. S. ___, ___ (2010) (slip
op., at 14). It can do so here as well.12
   Finally, in cases like the one now before us, where the
suspect is much younger than the typical juvenile defen­
dant, courts should be instructed to take particular care to
——————
  11 See  Dept of Justice, Federal Bureau of Investigation, 2008
Crime in the United States (Sept. 2009), online at http://www2.fbi.gov/
ucr/cius2008/data/table_38.html (all Internet materials as visited June
8, 2011, and available in Clerk of Court’s case file) (indicating that less
than 30% of juvenile arrests in the United States are of suspects who
are under 15).
   12 The Court thinks it would be “absur[d]” to consider the school set­

ting without accounting for age, ante, at 12, but the real absurdity is for
the Court to require police officers to get inside the head of a reasonable
minor while making the quick, on-the-spot determinations that
Miranda demands.
18                  J. D. B. v. NORTH CAROLINA

                          ALITO, J., dissenting

ensure that incriminating statements were not obtained
involuntarily. The voluntariness inquiry is flexible and
accommodating by nature, see Schneckloth, 412 U. S., at
224, and the Court’s precedents already make clear that
“special care” must be exercised in applying the voluntari­
ness test where the confession of a “mere child” is at issue.
Haley, 332 U. S., at 599 (plurality opinion). If Miranda’s
rigid, one-size-fits-all standards fail to account for the
unique needs of juveniles, the response should be to rigor­
ously apply the constitutional rule against coercion to
ensure that the rights of minors are protected. There is no
need to run Miranda off the rails.
                         *     *     *
    The Court rests its decision to inject personal character­
istics into the Miranda custody inquiry on the principle
that judges applying Miranda cannot “blind themselves to
. . . commonsense reality.” Ante, at 1, 8, 10–11, 14. But
the Court’s shift is fundamentally at odds with the clear
prophylactic rules that Miranda has long enforced.
Miranda frequently requires judges to blind themselves to
the reality that many un-Mirandized custodial confessions
are “by no means involuntary” or coerced. Dickerson, 530
U. S., at 444. It also requires police to provide a rote
recitation of Miranda warnings that many suspects al­
ready know and could likely recite from memory.13 Under
today’s new, “reality”-based approach to the doctrine,
perhaps these and other principles of our Miranda juris­
prudence will, like the custody standard, now be ripe for

——————
   13 Surveys have shown that “[l]arge majorities” of the public are aware

that “individuals arrested for a crime” have a right to “remai[n] silent
(81%),” a right to “a lawyer (95%),” and a right to have a lawyer “ap­
pointed” if the arrestee “cannot afford one (88%).” See Belden, Russonello
& Stewart, Developing a National Message for Indigent Defense: Analy­
sis of National Survey 4 (Oct. 2001), online at http://www.nlada.org/
DMS/Documents/1211996548.53/Polling%20results%20report.pdf.
                 Cite as: 564 U. S. ____ (2011)          19

                     ALITO, J., dissenting

modification. Then, bit by bit, Miranda will lose the clar­
ity and ease of application that has long been viewed as
one of its chief justifications.
   I respectfully dissent.